DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  The amendment filed 12-29-2020 cancelled claim 17.
Specification
The substitute specification filed 12-29-2020 has been entered.

Allowable Subject Matter
Claims 1 to 16 and 18 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches numerous methodology for read operation of a memory system in response to a read request from a host and applying an error correcting circuit to check for errors in the read data.  For instance Jo et al. (USPAP 2009/0049364) one such example of the prior art made of record teaches program and read methods for a nonvolatile memory system comprising a read retry controller (590) operating in connection to the ECC block (540) sending a correction fail signal (ECC_fail)  when the detected error bit of the read data is outside a correctable range and issuing a read retry operation.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the instant invention of: “wherein the controller is configured to reset a preset read retry range with respect to the read data and set a new read retry range based on the error correction capability” (claim 11).  The prior art made of record, taken alone or in combination fails to teach or fairly suggest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn et al.	(USPAP 2014/0063967) discloses performing a read operation on a semiconductor memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112